Empire Resources Inc. One Parker Plaza Fort Lee, NJ 07024 FOR IMMEDIATE RELEASE EMPIRE RESOURCES ANNOUNCES SECOND QUARTER OPERATING RESULTS FORT LEE, NJ, August 14, 2008 - Empire Resources, Inc. (AMEX:ERS), a distributor of value added, semi-finished aluminum products, today announced net income for the three and six months ended June 30, 2008 of $1,068,000 and $2,180,000 as compared to$1,125,000 and $3,536,000 for the same periods in 2007. Net income for the three and six months ended June 30, 2008 was $.11 and $.22 per share on a fully diluted basis as compared to $.11 and $.35 per share on a fully diluted basis for the same periods in 2007. Net sales for the three and six months of 2008 were $104,264,000 and $223,293,000 as compared to $116,780,000 and $256,621,000 for the same periods in Empire Resources, Inc is engaged in the purchase, sale and distribution of semi-finished aluminum products to a diverse customer base located throughout the United States and Canada, Europe, Australia and New Zealand.The Company also manufactures prime aluminum extruded products in its facility located in Baltimore, MD.Empire Resources, Inc. distributes a wide range of semi-finished aluminum products to customers in the distribution, transportation, automotive, housing, appliance and packaging industries in the U.S., Canada, Australia, New Zealand and Europe and maintains supply contracts with aluminum mills in various parts of the world. This press release contains forward-looking statements.Such statements involve various risks that may cause actual results to differ materially.These risks include, but are not limited to, the ability of the company to grow internally or by acquisition and to integrate acquired businesses, not being able to improve operating margins and efficiencies, changing industry and competitive conditions, and other risks referred to in the Company’s registration statements and periodic reports filed with the Securities and Exchange Commission. Contact: David Kronfeld 917-408-1940 dkronfeld@empireresources.com Consolidated Statements of Income In thousands, except per share amounts Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 Net sales $ 104,264 $ 116,780 $ 223,293 $ 256,621 Cost of goods sold 97,981 110,259 210,800 241,682 Gross profit 6,283 6,521 12,493 14,939 Selling, general and administrative expenses 2,756 2,708 5,532 5,224 Operating income 3,527 3,813 6,961 9,715 Interest expense 1,798 2,081 3,457 4,107 Income before income taxes 1,729 1,732 3,504 5,608 Income taxes 661 607 1,324 2,072 Net income $ 1,068 $ 1,125 $ 2,180 $ 3,536 Weighted average shares outstanding: Basic 9,826 9,790 9,826 9,790 Diluted 9,977 10,050 9,974 10,051 Earnings per share: Basic $ 0.11 $ 0.11 $ 0.22 $ 0.36 Diluted $ 0.11 $ 0.11 $ 0.22 $ 0.35 See Notes to Unaudited Condensed Consolidated Financial Statements
